                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                                                                        March 14, 2019
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS                 David J. Bradley, Clerk

                         CORPUS CHRISTI DIVISION

ROBRICHEE D JACKSON,                   §
                                       §
          Plaintiff,                   §
VS.                                    §    CIVIL NO. 2:17-CV-314
                                       §
ANTHONY MACKEY JR,                     §
                                       §
          Defendant.                   §

                                   ORDER

      Before the Court is the August 6, 2018 Memorandum and Recommendation
(“M&R”) of the Magistrate Judge to whom this case was referred, Dkt. No. 35, and
Defendant Mackey’s Objections to the Court’s Report and Recommendation, Dkt.
No. 37.
      The Court reviews objected-to portions of the Magistrate Judge’s proposed
findings and recommendations de novo. 28 U.S.C. § 636(b)(1). After independently
reviewing the record and considering the applicable law, the Court ADOPTS the
M&R in its entirety, Dkt. No. 35; OVERRULES Defendant’s objections, Dkt. No. 37
and DENIES Defendant’s motion for summary judgment, Dkt. No. 33.


      SIGNED this 14th day of March 2019.



                                        ___________________________________
                                        Hilda Tagle
                                        Senior United States District Judge




1/1
